Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161780(40)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 161780
  v                                                                  COA: 349082
                                                                     St. Clair CC: 18-002783-FH
  DARIN REY ALDRIDGE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before July 21, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2021

                                                                               Clerk